194 Pa. Superior Ct. 208 (1960)
Commonwealth
v.
Bressler, Appellant.
Superior Court of Pennsylvania.
Submitted December 12, 1960.
December 14, 1960.
*209 Before RHODES, P.J., GUNTHER, WRIGHT, WOODSIDE, ERVIN, WATKINS, and MONTGOMERY, JJ.
Kenneth Robert Bressler, appellant, in propria persona.
Richard C. Snelbaker, Assistant District Attorney, and Harold S. Irwin, Jr., District Attorney, for Commonwealth, appellee.
OPINION PER CURIAM, December 14, 1960:
The judgment of the Court of Oyer and Terminer and General Jail Delivery of Cumberland County is affirmed on the opinion of President Judge SHUGHART for the court below, reported at 22 Pa. D. & C. 2d 559.